Motion denied and Order filed September 16, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00389-CV
                                   ____________

                         UBERWERX, LLC, Appellant

                                         V.

     TRUXX OUTFITTERS, LLC AND STEVEN MAGERS, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-60879

                                    ORDER

      This appeal is from a judgment signed June 21, 2021 confirming and
approving an arbitration award. Appellees Truxx Outfitters, LLC and Steven
Magers seek to dismiss the appeal on the basis that a contractual provision of the
parties’ Asset Purchase Agreement, which includes an agreement to arbitrate
various disputes, deprives this court of jurisdiction over the appeal. That provision
declares that “[a]ny award rendered by the Arbitrator [to the parties’ dispute] shall
be final and binding and not subject to appeal.”
      This court previously analyzed whether a similarly phrased provision of an
arbitration agreement waived a party’s appellate rights in Center Rose Partners, Ltd. v.
Bailey, 587 S.W.3d 514 (Tex. App.—Houston [14th Dist.] 2019, no pet.). The
provision in that case declared that arbitrators’ decisions shall be “final, binding[,] and
non-appealable.” Id. at 521. We held that the plain meaning of the agreement’s
language “d[id] not constitute an express agreement to waive the right to appeal a
judgment rendered on the arbitrator’s award.” Id. at 523. We reach the same decision
here for essentially the same reasons elaborated on in Center Rose Partners.
Accordingly, appellees’ motion to dismiss is denied.




                                                PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                            2